Name: Commission Regulation (EEC) No 160/90 of 23 January 1990 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in article 5c of Council Regulation (EEC) No 804/68 and in article 6 of Council Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 24. 1 . 90 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EEC) No 160/90 of 23 January 1990 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Council Regulation (EEC) No 804/68 and in Article 6 of Council Regulation (EEC) No 857/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 5c (7) thereof, certain conditions to adjust the guaranteed total quantities of milk and milk products fixed for delivery to purchasers and sale for direct consumption ; Whereas Commission Regulation (EEC) No 2033/85 (*) was last amended Commission Regulation (EEC) No 3296/89 (6) to take account of structural changes in Spain and in Greece affecting both deliveries of milk to purcha ­ sers and sales for direct consumption ; whereas Council Regulation (EEC) No 3879/89 amending Regulation (EEC) No 804/68 reduced the guaranteed total quantities of the Member States for each of the three 12-month periods between 1 April 1989 and 31 March 1992 ; whereas Regulation (EEC) No 2033/85 should be amended to take account of this ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas under the terms of Regulation (EEC) No 804/68 and of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 3880/89 (4), it is possible under HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2033/85 is hereby replaced by the following : ' 1 . From 1 April 1986 the guaranteed total quantities for the Federal Republic of Germany, Belgium, Spain, France and Greece shown in he second subparagraph and at (b) and (c) of the third subparagraph of Article 5c (3) of Regulation (EEC) No 804/68 are hereby adjusted as follows : (1 000 tonnes) Guaranteed total quantity Period 1 April 1987 to 31 March 1988 Period 1 April 1988 to 31 March 1989 Period 1 April 1989 to 31 March 1990 and subsequent periods Federal Republic of Germany 23 423 22 987,540 22 753,310 22 519,080 Belgium 3 211 3 151,120 3 121,861 3 089,751 Spain 4 650 4 607,000 4 560,500 4 664,000 France 25 634 25 221,320 24 964,980 24 708,640 Greece 537 526,260 520,890 555,520' (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 378, 27. 12. 1989, p. 3 . 0 OJ No L 192, 24. 7. 1985, p. 9 . (6) OJ No L 320, 1 . 11 . 1989, p. 45 . No L 19/6 Official Journal of the European Communities 24. 1 . 90 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission